Citation Nr: 1610453	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 2001 to July 2005 and additional service thereafter in the Navy Reserve.

This case was originally before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this case for development in November 2011, May 2014 and July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

For the period of the appeal, the Veteran's service-connected lumbar strain has been manifested by chronic pain resulting in forward flexion to at least 80 degrees, and a combined range of motion greater than 120 degrees.  He has not had muscle spasm or guarding severe enough to result in an abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis.  There has been no evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome requiring bed rest as defined under VA law.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2007.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examination to determine the nature and severity of his service-connected low back disability.  The October 2015 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II.  Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected low back disability; he maintains that this disability has gotten worse.  See October 2007 statement from the Veteran.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back strain is currently rated as 10 percent disabling under Diagnostic Code 5237.  There are no separate disability ratings in effect for associated neurologic impairment.

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a , Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 8 C.F.R. § 4.71a.

Historically, STRs show that the Veteran was seen with back pain.  Following service, a June 2006 VA examination report showed the Veteran's reports of worsening lower back pain since service, and findings of limited lumbar spine motion without any associated neurological findings.  There was no X-ray evidence of arthritis.  An August 2006 rating decision awarded service connection for low back strain and assigned a 10 percent evaluation.

The Veteran submitted a claim for increased rating in October 2007.

An October 2007 VA joints examination report notes the Veteran's history of three chiropractic adjustments in the past year as his only back treatment.  He used no assistive devices for ambulation, and took ibuprofen to manage his pain.  He did not lose any time from work because of his back disability, and was able to complete all activities of daily living independently.  On examination, the Veteran complained of back pain but denied radiation and other neurological symptoms.  Examination revealed no tenderness or spasm in the low back.  Range of motion was: extension of 15 degrees; flexion of 90 degrees; right and left lateral flexion of 15 degrees bilaterally; and rotation of 45 degrees bilaterally.  There was no increased pain with repetition.  Neurological examination was normal.  

In a January 2008 statement, the Veteran's private physician reported that he had myalgias and myospasms of the spine requiring adjustments.

VA treatment records dated from September 2008 to August 2009 note the Veteran's periodic chiropractic treatment for back pain.  These records note that spinal range of motion was full with minimal pain; motor and sensory examinations of the lower extremities are normal.

VA treatment records dated from 2010 to 2015 note on-going evaluation and treatment for back pain.  Private treatment records dated in 2015 show evaluation and treatment for back pain.  None of these records show ankylosis, or abnormal motor or sensory examinations.

A VA Back (Thoracolumbar Spine) Conditions, Disability Benefits Questionnaire was completed in October 2015.  The Veteran stated that he lived by himself, was working 12 hour shifts, and drove himself to the examination.  The examiner noted a diagnosis of lumbar strain.  The Veteran reported using Motrin and Flexeril to control his back pain.  He also reported flare-ups of pain about two to three times per month.  He stated that he was no longer able to run or perform activities that require prolonged walking or sitting.  The Veteran reported taking one sick day in the past year because of his back pain.  Range of motion, with pain, was: forward flexion to 80 degrees; extension to 25 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use or during flare-ups.  In this regard, the examiner stated:

[T]here is no conceptual or empirical basis for making such a determination without directly observing function under these conditions. . . . . 

It is not possible without mere speculation to estimate either loss of [range of motion] or describe loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

Muscle spasm was noted, although this did not result in an abnormal gait.  There was no intervertebral disc syndrome or radicular pain.  Lower extremity muscle strength was normal.  There was no ankylosis.  There was no arthritis documented on X-ray studies.

Applying the regulations to the facts in the case, the criteria for a rating in excess of 10 percent for the Veteran's low back strain are not met.  The record largely reflects findings of essentially normal or near-normal range of motion.  In other words, forward flexion of the thoracolumbar spine was not to the level of "greater than 30 degrees, but not greater than 60 degrees."  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence of spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating. 

Thus, the Board finds that the criteria for an evaluation greater than 10 percent under Diagnostic Code 5237 are not met.

It is undisputed that the Veteran has limited motion of the thoracolumbar segment of his spine and that there is pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in increased functional impairment to the extent that the back disability would warrant a higher rating.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating. 

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  The Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion shown on examination.  Moreover, his complaints of painful limitation of motion have been taken into consideration in the decision to assign the 10 percent evaluation.  Given that these complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.

The Board has also considered whether an increased evaluation is in order during the appeal period for any potential neurologic manifestations of the Veteran's back injury residuals.  However, in this case, neurological evaluations have been consistently negative for any deficits and there is no clinical evidence of radiculopathy.  As there is no significant clinical or diagnostic evidence of any neurological findings, there is no basis to assign a separate rating under any of the applicable neurological rating codes.  38 C.F.R. § 4.71a . 

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain.  Moreover, VA treatment records do reflect that he experiences chronic pain that involves periodic visits to a physician.  While these records do reflect using medication and other treatments, none of them reflect prescribed bed rest.  In other words what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of two six weeks during a 12 month period.  Thus, there is no evidence of an incapacitating episode of intervertebral disc syndrome for any period to justify higher ratings under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.

The current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating greater than 10 percent for low back strain is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


